107 F.3d 870
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harvey JONES, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 96-1259.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1997.

Before:  BOGGS, BATCHELDER, and DAUGHTREY, Circuit Judges.

ORDER

1
Harvey Jones appeals a district court order affirming the Commissioner's denial of his applications for social security disability insurance benefits and for supplemental security income benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jones filed an application for social security disability insurance benefits and for supplemental security income benefits alleging that he suffered from pain in the hands and knees caused by arthritis.  After several hearings, an administrative law judge (ALJ) determined that Jones was not disabled because he could perform a significant number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.


3
Jones then filed a complaint seeking judicial review of the Commissioner's decision.  The case was referred to a magistrate judge who recommended granting judgment for the Commissioner.  Jones, who was represented by an attorney in the district court, did not file objections to the magistrate judge's report.  Noting that no objections were filed, the district court adopted the magistrate judge's recommendation and granted judgment to the Commissioner.


4
Upon review, we affirm the district court's order as Jones has waived appellate review of his claims by not objecting to the magistrate judge's report.  Failure to file objections to the magistrate judge's report waives a party's right to appeal the district court's judgment.  See Thomas v. Arn, 474 U.S. 140, 155 (1985);  Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991).


5
The magistrate judge conspicuously noted in his report the ten day requirement for filing objections.  Despite being alerted to this requirement, Jones failed to file timely objections.  Therefore, Jones's arguments on appeal are deemed to be waived.


6
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.